Case: 5:21-cv-00823-JRA Doc #: 14-3 Filed: 07/21/21 1 of 3. PageID #: 195




              EXHIBIT C
              Case: 5:21-cv-00823-JRA Doc #: 14-3 Filed: 07/21/21 2 of 3. PageID #: 196




                                              IN THE UNITED STATES DISTRICT COURT
                                                   NORTHERN DISTRICT OF OHIO
                                                        EASTERN DIVISION

       NATURAL ESSENTIALS INC.                                   )
       115 Lena Drive                                            )
       Aurora, OH 44202                                          )    CASE NO. 5:21-cv-00823
                                                                 )
                                  Plaintiff                      )    JUDGE JOHN R. ADAMS
                                                                 )
       vs.                                                       )
                                                                 )    DECLARATION OF JACOB
       OLYMPIA SPORTS COMPANY, INC.                              )    YOUNGMAN IN SUPPORT OF
       281 Fields Lane                                           )    PLAINTIFF’S OPPOSITION TO THE
       Brewster, New York 10509                                  )    MOTION TO TRANSFER VENUE
                                                                 )
                                  Defendant                      )

                  1.            I, Jacob Youngman, am over the age of twenty-one and competent to testify based

      upon firsthand knowledge about the matters stated below.

                  2.            I am owner of Raptor Metal Recycling LLC. The majority of my business takes

      place in Ohio.

                  3.            During the course of a year, I travel to Ohio approximately once a month for several

      days to conduct business.

                  Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury of the laws of the United

      States that the foregoing is true and correct.

      Executed on July 21, 2021

                                                               By:   Jacob Youngman
                                                                     Jacob Youngman

Signature:   Jacob Youngman (Jul 21, 2021 12:26 CDT)

   Email: jacob@raptormetals.com




      14866078 v1
             Case: 5:21-cv-00823-JRA Doc #: 14-3 Filed: 07/21/21 3 of 3. PageID #: 197


Youngman Declaration in Support of Opposition
to Motion to Transfer
Final Audit Report                                                                                2021-07-21

  Created:              2021-07-21

  By:                   Laura Kogan (lkogan@beneschlaw.com)

  Status:               Signed

  Transaction ID:       CBJCHBCAABAAgwU56tQom890quDQwU5SYA8kkXVsq6hC




"Youngman Declaration in Support of Opposition to Motion to Tr
ansfer" History
    Document created by Laura Kogan (lkogan@beneschlaw.com)
    2021-07-21 - 5:12:22 PM GMT- IP address: 34.103.72.143


    Document emailed to Jacob Youngman (jacob@raptormetals.com) for signature
    2021-07-21 - 5:12:38 PM GMT


    Email viewed by Jacob Youngman (jacob@raptormetals.com)
    2021-07-21 - 5:25:17 PM GMT- IP address: 107.127.0.40


    Document e-signed by Jacob Youngman (jacob@raptormetals.com)
    Signature Date: 2021-07-21 - 5:26:39 PM GMT - Time Source: server- IP address: 107.127.0.40


    Agreement completed.
    2021-07-21 - 5:26:39 PM GMT
